BAUM, Judge
(concurring):
I concur with my brothers in their evaluation of this case and their action on the sentence. In addition, I feel comment is warranted concerning appellant’s assertion of illegal pretrial confinement for the period 13 to 26 August 1976. This matter was raised for the first time at the appellate level and is based on the failure of the record to reflect that a hearing had been held pursuant to Courtney v. Williams, 24 U.S.C.M.A. 87, 51 C.M.R. 260, 1 M.J. 267 (1976), as well as on what appeared to appellant to be lack of justification for confinement on the face of the record.
Appellant argues that it must be presumed that a hearing on the legality and continuation of pretrial confinement was not held since the record does not so indicate. I disagree. It is incumbent upon the accused to pursue such a matter at the appropriate time — before trial and again at trial if appropriate action has not been taken. Failure to do so constitutes waiver and it will not be presumed that there was noncompliance with Courtney, supra, simply because there is no affirmative showing on the record. There is no requirement that the government demonstrate compliance when the issue is not raised by the accused.
With respect to the facts bearing on confinement that appear in the record, I agree that an almost three months delay in confinement, when coupled with the fact that the restraint was ordered on the same day that punishment was meted out under Article 15, UCMJ, raises a suspicion that the confinement may have been ordered as punishment. Again, however, with nothing concerning this matter having been raised by the accused at trial, it must be presumed that there was an explanation that rendered the confinement lawful and that any issue in this regard has been waived. It is incumbent upon counsel to take timely and appropriate action on such matters at the trial level in order to preserve these issues for review on appeal. With nothing more than a bare suspicion of possible wrongdoing, action at this stage would be inappropriate. I reiterate, however, my views on this subject as expressed in my concurring opinion in United States v. Alonzo, 54 C.M.R. 405, 1 M.J. 1044 (N.C.M.R.1976), where the defense counsel’s motion at trial raised the possibility of pretrial confinement having been ordered as punishment. As I said there, I consider this a serious charge, which, if correct, should result in strong corrective action, including accountability under Article 98, ÜCMJ. Defense counsel will be well advised to pursue and develop these matters at the proper time when they can do the most good for their clients — that is, when they are locked up prior to trial.